DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Liu and Joseph references, which represents the prior art combination closest to Applicant’s claimed invention, and there would be no obvious reason to modify Liu and Joseph to satisfy each of Applicant’s pertinent limitations (specifically with regard to the provision slot and line indicators along opposing edges of the bookmark, and the provision of a line indicator that is capable of fully rotating between “storage” and “active” positions), as such modifications would be likely to render the Liu and Joseph assemblies incapable of continuing to operate/behave in the particular manners set forth within the references themselves (given the particular structural nature of each of the bookmarks’ respective features), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9, 11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 4, 6-7 and 9 recitations of “the window” is unclear, as it is unknown whether it refers to the earlier recited “(first) window” or “second window”.  Please review/revise/clarify.
The claims 6 and 9 recitation of “the graphical indicia” is unclear, as it is unknown whether it refers to the earlier recited “(first) graphical indicia” or “second graphical indicia”.  Please review/revise/clarify.
There is insufficient antecedent basis for multiple limitations in the claims, including: i) claims 11, 13 and 15 recite the limitation "the front face"; ii) claim 14 recites the limitation “the slot proximate to a first edge”; iii) claim 17 recites the limitation “the selected graphical indicia”; and iv) claim 19 recites the limitation “the slot based on a fastener”.   
The claim 14 recitation of “a second edge” precedes any mention of a “first edge”, and is therefore improper.  Please review/revise/clarify.
The claim 16 recitation of “closing the book with the placed bookmark assembly” is unclear, as it is unknown if Applicant intends to have the book closed with the bookmark placed therein, or alternatively, if Applicant intends to have the user close the book by somehow using/manipulating the bookmark that has been placed therein.  Please review/revise/clarify.
The initial recitation of “the position” within claim 17 is unclear, as it is unknown which of the “positions” set forth within claim 16 this refers to.  Please review/revise/clarify.
The claim 19 recitation of “wherein adjusting the line indicator of the bookmark assembly further comprising” is unclear.  Does Applicant actually intend to recite “wherein adjusting the line indicator of the bookmark assembly further comprises”?  Please review/revise/clarify.
Claims 5, 8, 18 and 20 are rejected as depending from rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0043722 to Liu (“Liu”) in view of U.S. Patent No. 10,052,902 to Joseph (“Joseph”).
	Regarding claim 1, Liu discloses a bookmark assembly (e.g. bookmark 10, as shown in figs. 1-4) comprising: i) a hollow sleeve member (e.g. members 18 and 26, together) having a first face (e.g. face of member 18 shown in fig. 1) and a second face (e.g. face of member 26 shown in fig. 4), the sleeve member (18 and 26, together) also including a window (e.g. window 18c, as shown in figs. 1-2), the window (18c) located between (figs. 1-2) a first opening (e.g. upper edge of bookmark 10, as shown in figs. 1-4) and a second opening (e.g. lower edge of bookmark 10, as shown in figs. 1-4); and ii) a marker (e.g. disks 12, 14 and 16) configured to translate through (e.g. rotate within, as discussed at para. 26) the hollow sleeve member (18 and 26, together), the marker (12, 14 and 16) including (figs. 1-2) graphical indicia (e.g. numbers, as discussed at para. 23) on a first side (e.g. top surface 12a, as shown in figs. 1-2) selectively displayed through (figs. 1-2) the window (18c).

	Joseph teaches the concept of providing: i) a bookmark (e.g. bookmark 10, as shown in figs. 1 and 6-8) having a slot (e.g. marker channel 29) passing through (figs. 1 and 6-8) a face (e.g. front side 13, as shown in figs. 1 and 6) along a length (figs. 1 and 6-8) of the bookmark (10); and ii) a line indicator (e.g. line marker 17) coupled to (figs. 1 and 6-8) the slot (29) with a fastener (e.g. first rear tab 32 and second rear tab 33, together, as shown in fig. 7) and configured to translate along (col. 4, lines 10-11) the slot (29).
	Given that Liu and Joseph both concern advanced bookmark assemblies, it would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate the Joseph line-marking mechanism into the Liu bookmark, extending through the left edge of  Liu members 18 and 26 in a manner not interfering with Liu disks 12, 14 and 16, in order to provide the benefit of enabling the Liu bookmark to mark both a last read page and a last read line thereon.
	Regarding claim 2, Liu in view of Joseph discloses the assembly of claim 1, wherein the window (Liu 18c) is located on (Liu figs. 1-2) the first face (aforementioned face of Liu member 18 shown in fig. 1).
	Regarding claim 3, Liu in view of Joseph discloses the assembly of claim 1, wherein the marker (Liu 12, 14 and 16) is configured to include a tab (e.g. Liu pins 20, 22 and 24) to selectively restrict translation through (Liu figs. 1-4) the hollow sleeve body (Liu 18 and 26, together).
	Regarding claim 4, Liu in view of Joseph discloses the assembly of claim 1, wherein the sleeve member (Liu 18 and 26, together) includes a second window (e.g. window 18d, as shown in figs. 1-2), 
Liu in view of Joseph does not disclose the second window (Liu 18d) being located on the second face (aforementioned face of Liu member 26 shown in fig. 4).
However, it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide additional instances of Liu windows 18c-e on Liu member 26 and additional instances of the numbers discussed at Liu para. 23 on the rear side of Liu disks 12, 14 and 16, in order to provide the benefit of permitting the Liu bookmark 10 to present the last read book page on both of its surfaces.
	Regarding claim 5, Liu in view of Joseph discloses the assembly of claim 4, wherein the marker (Liu 12, 14 and 16) includes a second graphical indicia (e.g. numbers, as discussed at Liu para. 23) on a second side (e.g. rear surface 14b, as shown in figs. 3-4) of the marker (Liu 12, 14 and 16) aligned with (see the modification set forth in the rejection of claim 4, supra) the second window (additional instance of Liu window 18d, as set forth in the rejection of claim 4, supra).
	Regarding claim 6, Liu in view of Joseph discloses the assembly of claim 5, wherein translation (aforementioned Liu rotation) of the marker (Liu 12, 14 and 16) adjusts the graphical indicia (aforementioned numbers, as discussed at Liu para. 23) visible through (Liu fig. 1) the window (Liu 18c) and the second window (Liu 18d, as modified in the rejection of claim 4, supra).
	Regarding claim 7, Liu in view of Joseph discloses the assembly of claim 1, wherein the sleeve member (Liu 18 and 26, together) includes a second window (Liu 18d), the window (Liu 18c) located on (Liu fig. 1) the first face (Liu 18) and the second window (Liu 18d) located on (Liu fig. 1) the first face (Liu 18).

	Regarding claim 9, Liu in view of Joseph discloses the assembly of claim 8, wherein translation (aforementioned Liu rotation) of the marker (Liu 12, 14 and 16) adjusts the graphical indicia (aforementioned numbers, as discussed at Liu para. 23) visible through (Liu fig. 1) the window (Liu 18c) and the second window (Liu 18d).
	Regarding claim 10, Liu in view of Joseph discloses the assembly of claim 1, wherein the line indicator (Joseph 17) is configured to rotate about (see Joseph figs. 6-7; note that the line marker 17 will be able to jiggle/rotate at least minimally within line marker channel 29) the first face (aforementioned face of member 18 shown in fig. 1).
	Regarding claim 11, Liu in view of Joseph discloses the assembly of claim 1, wherein the line indicator (Joseph 17) is coupled to (see the combination set forth in the rejection of claim 1, supra) the front face (aforementioned face of member 18 shown in fig. 1).
	Regarding claim 12, Liu in view of Joseph discloses the assembly of claim 1, wherein the slot (Joseph) passes through (see the combination set forth in the rejection of claim 1, supra) the first face (aforementioned face of Liu member 18 shown in fig. 1) and the second face (aforementioned face of member 26 shown in fig. 4).
	Regarding claim 13, Liu in view of Joseph discloses the assembly of claim 12, wherein the line indicator (Joseph 17) is coupled to (see the combination set forth in the rejection of claim 1, supra) the front face (aforementioned face of Liu member 18 shown in fig. 1) and the second face (aforementioned face of member 26 shown in fig. 4).

	Liu does not disclose: i) the sleeve member (18 and 26, together) having a first slot and a second slot passing through at least one of the first face (aforementioned face of member 18 shown in fig. 1) and the second face (aforementioned face of member 26 shown in fig. 4) along a length of the sleeve member (18 and 26, together); and ii) iii) a line indicator coupled to the first slot with a first fastener and to the second slot with a second fastener, wherein the line indicator is configured to translate along the first slot and the second slot, wherein the first slot and second slot pass through the first face (aforementioned face of member 18 shown in fig. 1) and the second face (aforementioned face of 
	Joseph teaches the concept of providing: i) a bookmark (e.g. bookmark 10, as shown in figs. 1 and 6-8) having a first slot (e.g. marker channel 29 portion present on front side 13, as shown in figs. 1 and 6) and a second slot (e.g. marker channel 29 portion present on rear side 14, as shown in figs. 1 and 6) passing through (figs. 1 and 6-8) at least one of a first face (e.g. front side 13, as shown in figs. 1 and 6) and a second face (e.g. rear side 14, as shown in fig. 7) along a length (figs. 1 and 6-8) of the bookmark (10); and ii) iii) a line indicator (e.g. line marker 17) coupled to (figs. 1 and 6-8) the first slot (aforementioned marker channel 29 portion present on front side 13) with a first fastener (e.g. first rear tab 32, as shown in fig. 7) and to the second slot (aforementioned marker channel 29 portion present on rear side 14) with a second fastener (e.g. second rear tab 33, as shown in fig. 7), wherein the line indicator (17) is configured to translate along (col. 4, lines 10-11) the first slot (aforementioned marker channel 29 portion present on front side 13) and the second slot (aforementioned marker channel 29 portion present on rear side 14), wherein the first slot (aforementioned marker channel 29 portion present on front side 13) and second slot (aforementioned marker channel 29 portion present on rear side 14) pass through (figs. 1 and 6-8) the first face (13) and the second face (14), and wherein the line indicator (17) is coupled to (figs. 1 and 6-8) the front face (13) and the second face (14). 
	For the reasons set forth in the rejection of claim 1, supra, it would have been obvious to incorporate the Joseph line-marking mechanism into the Liu bookmark.
	Regarding claim 16, Liu discloses a method of using (para. 2) a bookmark assembly (e.g. bookmark 10, as shown in figs. 1-4) comprising:SpecificationAttorney Docket No. 0760-11061-2 i) Page 15opening (note that in order to access the location between pages discussed at para. 8, the book must be at least minimally opened) a book (e.g. the book discussed at para. 8) to a position designated for recall (e.g. a location between pages of the book, as 
	Liu does not disclose: i) adjusting a line indicator of a bookmark assembly (10) to a position corresponding to a sentence location designated for recall located on either the left page (left-hand page of the aforementioned location between pages) or the right page (right-hand page of the aforementioned location between pages); and ii) placing the bookmark assembly (10) at the position of the book designated for recall (aforementioned location between pages of the book), wherein the adjusted line indicator points to the sentence location designated for recall.
	Joseph teaches the concepts of: i) adjusting (col. 4, lines 10-11) a line indicator (e.g. line marker 17) of a bookmark assembly (e.g. bookmark 10, as shown in figs. 1 and 6-8) to a position corresponding to a sentence location designated for recall (col. 4, lines 8-9) located on a page (e.g. a page of the book shown in fig. 8); and ii) placing the bookmark assembly (10) at the position of the book designated for recall (col. 4, lines 8-9), wherein the adjusted line indicator (17) points to (compare figs. 1, 6 and 8) the sentence location designated for recall (col. 4, lines 8-9).
	For the reasons set forth in the rejection of claim 1, supra, it would have been obvious to incorporate the Joseph line-marking mechanism into the Liu bookmark.

	Regarding claim 18, Liu in view of Joseph discloses the method of claim 16, wherein adjusting (Liu para. 36) the marker (Liu 12, 14 and 16) of the bookmark assembly (Liu 10) to selectively display (show, as discussed at Liu para. 36) the graphical indicia (“045”, as discussed at Liu para. 36) further comprises: translating (e.g. rotating, as discussed at Liu para. 36 and shown in fig. 1) the marker (Liu 12, 14 and 16) through (compare Liu figs. 1-4) the hollow sleeve member (e.g. Liu members 18 and 26, together) to selectively display (Liu fig. 1) the graphical indicia (aforementioned “045”) through (para. 36) a window (Liu 18c-e) of the sleeve member (Liu 18 and 26, together).
	Regarding claim 19, Liu in view of Joseph discloses the method of claim 16, wherein adjusting (Joseph col. 4, lines 10-11)  the line indicator (Joseph 17) of the bookmark assembly (Liu 10) further comprising: translating (Joseph col. 4, lines 10-11) the line indicator (Joseph 17) along a slot (Joseph 29) on a hollow sleeve member (e.g. Liu members 18 and 26, together) of the bookmark assembly (Liu 10), wherein the line indicator (Joseph 17) is coupled to (Joseph figs. 6-7) the slot (Joseph 29) based on a fastener (Joseph 32 and 33, together).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637